 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ) NO. 1318'CR'259
)
v. ) (Chief Judge Conner)
)
JOHN THOMAS OILER, )
Defendant. ) (Electronically Filed)

PRELIMINARY ORDER OF F()RFEITURE

IT IS HEREBY ORDERED THAT!

1. As the result of the guilty plea on Count One of the
lnformation and violations of 18 U.S.C. § 1956(h), for Which the United
States sought forfeiture pursuant to 18 U.S.C. § 982(a)(1), defendant
shall forfeit to the United States all property involved in or traceable to
offenses involving 18 U.S.C. § 1956(h).

2. The court has determined, based on defendant’s Plea
Agreernent, that the following proceeds are subject to forfeiture
pursuant to 18 U.S.C. § 982(a)(1), and that the government has
established the requisite nexus between such proceeds and such
offenses!

a. $800,000 in U.S. Currency that Was personally

obtained by the defendant through violations of

 

 

18 U.S.C. § 1956(h) and later dissipated by the
defendant

3. Because the defendant dissipated the above'described
proceeds involved in violations of 18 U.S.C. § 1956(h), the United States
may seek, as a substitute asset pursuant to 21 U.S.C. § 853(p),
forfeiture of any of the defendant’s property up to the value of the
dissipated proceeds.

4. ln accordance With the provisions of Rule 32.2(b)(3) of the
Federal Rules of Crirninal Procedure, the United States is permitted to
undertake Whatever discovery is necessary to identify, locate, or dispose
of property subject to forfeiture, or substitute assets for such property.

5. Pursuant to Rule 32.2(b)(6)(C) & (c)(l), no service or
publication of notice is required since this Order consists solely of the
obtained and dissipated proceeds of the crimes.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 18 U.s.C. § 3554,
this Preliminary Order of Forfeiture has become final as to the
defendant pursuant to the Plea Agreement and shall be made part of

the sentence and included in the judgment.

 

'7. Once this order has been incorporated into the defendant’S
sentence, the court will enter a Final Order of Forfeiture.

8. The court shall retain jurisdiction to enforce this Order, and
to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

9. The Clerk of Court shall forward four certified copies of this
order to Assistant U.S. Attorney Jenny P. Roberts, U.S. Attorney’s

Office, l\/liddle District of Pennsylvania.

so oRDERED this ____day Of DW>W¢< 2018.

Witan

CHRISTOPHER C. CONNER
CHIEF UNITED STATES DISTRICT JUDGE

 

